Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED under 17 C.F.R. § 200.80(b)(4) and 240.24b-2
Execution Copy



PROJECT AGREEMENT
(DETAILING AND SALES OPERATION SERVICES)


This Project Agreement (this “Agreement”) is made as of May 12, 2014 (the
“Effective Date”) by and between Ventiv Commercial Services, LLC with an office
located at 500 Atrium Drive, Somerset, NJ 08873 (“inVentiv”) and Omeros
Corporation, with an office located at 201 Elliott Avenue West, Seattle, WA
98119 (“Client”). Client and inVentiv may each be referred to herein as a
“Party” and collectively, the “Parties”.


RECITALS


A.    Client and inVentiv have entered into a Master Service Agreement dated as
of May 12, 2014 (the “MSA”).


B.    Client and inVentiv desire to enter into this Project Agreement (the “PA”
or “Project Agreement”) pursuant to which inVentiv shall provide a field force
of inVentiv sales representatives to provide detailing services and shall
provide sales operation services as set forth more fully in Exhibits A and B
attached hereto.
    
1.      Interpretation and Construction


The Parties confirm that the MSA shall govern the relationship between the
Parties, and this Project Agreement shall be subject to the terms of the MSA.
Unless otherwise expressly set forth herein, in the event of a conflict or
inconsistency between the terms and conditions set forth in the MSA and the
terms and conditions set forth in this PA, the terms and conditions set forth in
the MSA shall take precedence, govern and control. Unless otherwise expressly
provided herein (including in any exhibits), capitalized terms used in this
Project Agreement have the meanings set forth in the Master Service Agreement.


2.    The Services


A description of the detailing services (the “Detailing Services”) is set forth
on Exhibit A attached hereto and made a part hereof. A description of sales
operations, implementation and on-going services is set forth on Exhibit B
attached hereto and made a part hereof (the “Sales Operations Services” and,
collectively with the Detailing Services, the “Services”).

3.    The Term


This Project Agreement shall be in effect as of the Effective Date and shall
remain in effect until the second (2nd) anniversary of the Deployment Date (as
defined in Exhibit A) (the time from the Effective Date through such second
anniversary, the “Initial Term”), unless extended as provided herein. The period
from the Deployment Date until the day prior to the one (1) year anniversary of
the Deployment Date shall be referred to herein as “Year One” and the period
from the one (1) year anniversary of the Deployment Date through the day prior
to the

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
1

--------------------------------------------------------------------------------



two (2) year anniversary of the Deployment Date shall be referred to herein as
“Year Two”. The term of this Project Agreement may be extended for additional
periods of one (1) year (each an “Additional Term”) upon the mutual written
agreement of the Parties not less than ninety (90) days before the end of the
Initial Term or any Additional Term (the Initial Term plus any Additional
Term(s) collectively, the “Term”).


4.    Termination


(a)    Subject to Section 4(b) below, either Party may terminate this Project
Agreement in accordance with Section 12 of the MSA.


(b)    Notwithstanding Section 12(a)(v) of the MSA, Client may terminate this
Project Agreement in its sole discretion only by providing the other Party with
at least ninety (90) days’ prior written notice; provided, however, that the
actual termination date may not occur prior to the eighteen (18) month
anniversary of the Deployment Date.


(c)    Client may terminate this Project Agreement upon thirty (30) days’ prior
written notice if any of the following events take place: (i) the Product is
withdrawn from the market for any reason, or any competent regulatory agency
acts to prevent or materially restrict the sale of the Product, such as by
governmental seizure or restraining order; (ii) the Product is not approved by
the FDA by the Product’s PDUFA date of May 30, 2014; or (iii) the Product is
determined to be [†], such [†] or the [†]; provided, however, that if Client
terminates this Project Agreement in accordance with this Section 4(b), then
Client shall pay inVentiv for the actual cost of all reasonable non-cancellable
expenses incurred by inVentiv up to the termination date.


(d)    Client may terminate this Project Agreement upon thirty (30) days’ prior
written notice if inVentiv fails to reach the milestones and/or deliver the
deliverables specified in the Project Plan by the scheduled Deployment Date and
such failure is not cured within the notice period, provided, however, that any
such failure shall be excused for the duration and to the extent that such
failure was caused by Client’s delay in performing its obligations under this
Project Agreement.


(e)    Client may terminate this Project Agreement upon thirty (30) days’ prior
written notice if the inVentiv Sales Representatives fail to achieve the
performance standards to be mutually agreed by the Parties within six (6) months
following the Deployment Date (such standards, as may be amended from time to
time by written agreement of the Parties, “Detailing Services Performance
Standards”) and such failure is not cured within the notice -period.


(f)    In the case of termination of this Project Agreement by Client (except
for termination by Client pursuant to Section 12(a) (ii),(iii) or (iv) of the
MSA), or at the end of the Term (or any Additional Term) or in the event Client
conducts a Selective Conversion or Block Conversion (as set forth in Section 5
below), Client shall (in addition to all other payment obligations under this
Agreement accrued by the effective date of such termination or Conversion) (A)
promptly pay (or if paid by inVentiv, promptly reimburse) inVentiv for the
amount due any lessor or rental agent of the equipment (e.g. laptop computers,
iPads, fleet

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
2

--------------------------------------------------------------------------------



automobiles) (collectively, the “Equipment”)) leased or owned by inVentiv and
provided to the relevant members of the Project Team (i.e., in the event of
termination, all members of the Project Team or in the event of a Conversion,
the inVentiv Sales Representative(s) so Converted), for any early termination of
the lease or rental agreement for the applicable Equipment, (B) in the event
such Equipment is owned by inVentiv, transfer such Equipment to Client and pay
an amount equal to the net book value (if any) of such Equipment on the books of
inVentiv at the time of the transfer event, or in the event such Equipment is
subject to a lease or finance lease, such Equipment may be transferred to Client
(subject to the last sentence of this Section 4 (f)) and Client shall assume the
responsibility for all further payments due (including costs associated with the
transfer), or (C) pay inVentiv the net loss to inVentiv (or, in the case of a
net gain to inVentiv, inVentiv shall pay Client the net gain) on such Equipment
determined by the difference between the net book value of such Equipment and
the actual net price received by inVentiv for the disposal of such Equipment,
plus any amounts due by inVentiv in connection with the lease or rental
termination and costs associated with the storage and disposal of such
Equipment. For clarity, with regards to leased fleet automobiles, all realized
and unrealized gains or losses will be combined to determine such net gain or
loss. Any proposed transfer of Equipment to Client shall be subject to Client
establishing its own relationship and credit with the entity that inVentiv
contracted with to lease or rent such Equipment.


5.    Conversion (Selective Hiring and Block Conversion)


(a)    Notwithstanding Section 7 of the MSA, during the Term and after the
Deployment Date, Client may solicit, employ or retain one or more inVentiv Sales
Representatives performing Services hereunder (a “Selective Hiring”). Client
shall give forty-five (45) days’ prior written notice to inVentiv of any
Selective Hiring. Should there be Selective Hiring by Client, inVentiv will
backfill the respective position so as to maintain the previously agreed upon
number of inVentiv Sales Representatives performing Services hereunder. In the
event Client wishes to implement a Selective Hiring during the Term, Client
shall pay inVentiv [†] as a recruitment fee for each replacement/backfill
inVentiv Sales Representative.


(b)    Notwithstanding Section 7 of the MSA, Client may solicit, employ or
retain one or more inVentiv Sales Representatives performing Services hereunder
and inVentiv shall not backfill the respective position (a “Block Conversion”)
provided that: (i) such hiring may not occur prior to the eighteen (18) month
anniversary of the Deployment Date (as defined in Exhibit A) and (ii) Client
provides at least forty-five (45) days’ prior written notice to inVentiv of any
Block Conversion. In the event Client wishes to implement a Block Conversion,
Client shall pay inVentiv a Conversion fee based upon the date of the actual
Block Conversion, in accordance with the following table, and in lieu of any
payment under Section 7(c) of the MSA:



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
3

--------------------------------------------------------------------------------



 
From the Deployment Date through the 18 month anniversary of the Deployment Date
From the day after the 18 Month anniversary of the Deployment Date until the end
of Year Two
After Year Two
Conversion Fee per inVentiv Sales Representative for Block Conversion
No conversion permitted
[†]
[†]



(c)    Client understands and agrees that inVentiv cannot guaranty that any
inVentiv Sales Representative will agree to participate in a Selective Hiring or
Block Conversion. In the event a Sales Representative does not agree to
participate in a Selective Hiring or Block Conversion, Client will have no
payment obligation to inVentiv under this Section 5 with respect to such Sales
Representative.


(d)    In the event Client implements a Selective Hiring or Block Conversion,
the Parties agree that any inVentiv proprietary training materials made
available to the inVentiv Sales Representatives will be immediately returned to
inVentiv, it being understood and agreed that the inVentiv proprietary training
modules constitutes valuable and proprietary information of inVentiv and is
subject to the confidentiality obligations set forth in Section 6 of the MSA.
For clarity, such inVentiv proprietary training materials excludes any materials
provided by Client, any Product-specific materials, or other materials created
for Client or Client’s Product by inVentiv in the course of performing services
under this Project Agreement or any other Project Agreement under the MSA.
Within fifteen (15) days of implementing a Selective Hiring or Block Conversion,
Client shall use commercially reasonable efforts to return to inVentiv any
originals and copies of such inVentiv proprietary training modules which had
been in possession of the converted inVentiv Sales Representatives.


(e)    In the event Client conducts a Selective Hiring or Block Conversion
(collectively, a “Conversion”) and the converted inVentiv Sales Representative
had been provided with use of a fleet automobile leased, rented or owned by
inVentiv and Client wishes to commence an arrangement with the fleet vendor to
assume such cars (and all associated costs and liabilities) under Client’s name,
the converted inVentiv Sales Representative may only to continue to have access
to such automobile following the Conversion if Client either: (i) registers the
fleet automobile under its name; or (ii) ensures that inVentiv remains named as
an additional insured under Client's automobile insurance policies until such
time as the vehicle is registered in Client’s name (which shall occur no later
than three (3) months following the Conversion). The Parties understand and
agree that it is solely Client’s obligation to ensure one of the above actions
are taken and Client shall be responsible for indemnifying, defending and
holding inVentiv harmless for all damages resulting from Client’s failure to
take such action. The Parties further agree that on the effective date of the
Conversion, Client shall destroy the inVentiv insurance card(s) in the fleet
vehicle(s) of the converted inVentiv Sales Representative.



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
4

--------------------------------------------------------------------------------



6.    Return of Client Materials
    
Except as set forth in Section 5, if any inVentiv Sales Representative leaves
the employ of inVentiv or ceases to perform Services (including in connection
with the expiration or termination of this Project Agreement), inVentiv shall
use commercially reasonable efforts to retrieve from such person all materials
provided by Client, any Product-specific materials, or other materials created
for Client or Client’s Product by inVentiv in the course of performing Services
under this Project Agreement (or any other Project Agreement under the MSA), and
shall provide such materials to the replacement inVentiv Sales Representative,
or, if there is no such replacement (including in the case of expiration or
termination of this Project Agreement), return the materials to Client within
fifteen (15) business days.
 


7.    Fees


Set forth on Exhibit C are the costs and fees to be paid by Client to inVentiv
for the performance of the Services.




WHEREFORE, the parties hereto have caused this PA to be executed by their duly
authorized representatives on the day and year first above written.


OMEROS CORPORATION
VENTIV COMMERCIAL SERVICES, LLC
By: /s/ Gregory A. Demopulos    
By: /s/ Theodore Wong            
Name: Gregory A. Demopulos, M.D.
Name: Theodore Wong
Title: Chairman & CEO
Title: VP & CFO
Date: 5/13/14
Date: 5/13/14




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
5

--------------------------------------------------------------------------------



EXHIBIT A
THE DETAILING SERVICES


inVentiv will provide Client with a field force that shall consist of twenty
(20) full-time sales representatives (the “inVentiv Sales Representatives” or
“Sales Representatives”) who shall detail Client’s Product by making Calls
pursuant to a Call Plan on Targets. The inVentiv Sales Representatives shall be
managed by one (1) shared National Business Director (“NBD”) and one (1) shared
Operations Manager (“OM”) each of whom shall also be inVentiv employees. The
inVentiv Sales Representatives, the NBD and the OM may be collectively referred
to herein as the “Project Team”.


In the event that the Parties desire to increase the type and / or number of
Project Team members providing Services under this Project Agreement they may do
so by utilizing a Project Team Member Request Form (the “Request Form”) in a
format that is substantially similar to the one attached hereto as Exhibit A –
1. The details set forth in the Request Form shall be mutually agreed upon by
the Parties. For clarification, the Request Form may not be used in those
situations where it is the intent of the Parties to amend terms and conditions
of this Project Agreement other than those specific items set forth on the
Request Form.


In connection with the promotion of Client’s Product, inVentiv shall provide the
Client with following Detailing Services.


I.    ADDITIONAL DEFINED TERMS


(a)    “Adverse Event” means the development of an undesirable medical condition
or the deterioration of a pre-existing medical condition following or during
exposure to the Product, whether or not considered causally related to the
Product, the exacerbation of any pre-existing condition(s) occurring during the
use of the Product, or any other adverse experience or adverse drug experience
described in the FDA’s Investigational New Drug safety reporting and New Drug
Application postmarketing reporting regulations, 21 C.F.R. 312.32 and 314.80,
respectively, as they may be amended from time to time. For purposes of this
Project Agreement, “undesirable medical condition” shall include symptoms (e.g.,
nausea, chest pain), signs (e.g., tachycardia, enlarged liver) or the abnormal
results of an investigation (e.g., laboratory findings, electrocardiogram),
including unfavorable side effects, toxicity, injury, overdose, sensitivity
reactions or failure of the Product to exhibit its expected
pharmacologic/biologic effect.


(b)    “Call” means the activity undertaken by an inVentiv Sales Representative
to detail the Product, further described as a face-to-face presentation by an
inVentiv Sales Representative to a Target and will include providing the Target
with Product Literature as directed by Client.


(c)    “Call Plan” means a plan designed by Client, which is intended to enhance
the efficiency and effectiveness of the inVentiv Sales Representatives in making
Calls. The Call Plan will be maintained by inVentiv at its offices with a copy
of such Call Plan maintained by client at its offices, and may be amended or
reconfigured once per calendar quarter by Client.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
6

--------------------------------------------------------------------------------





(d)    “Deployment Date” means the date of the first Call which is anticipated
by the Parties to be on or about August 4, 2014. The actual Deployment Date will
take precedence over the date specified herein.


(e)    “inVentiv Sales Representative” or “Sales Representative” means an
individual employed by (or, if applicable, an independent contractor to)
inVentiv who is engaged under this Project Agreement to detail the Products.


(f)    “Minimum Detailing Standards” means the minimum standards for detailing
by an individual Sales Representative under this Project Agreement, such
standards to be decided upon by the Parties within six (6) months following the
Deployment Date.


(g)    “Product” shall mean Omidria (phenylephrine-ketorolac ophthalmic
injection) 1%/0.25% or other Client products added to this Project Agreement
with the mutual written consent of the Parties.


(h)    “Product Literature” shall mean promotional, informative and other
written information concerning the Product. All Product Literature shall be
prepared and provided by Client.
(i)    “Product Quality Complaint” means any and all manufacturing or
packaging-related complaints related to the Product, including (a) any complaint
involving the possible failure of the Product to meet any of the specifications
for the Product; (b) any dissatisfaction with the design, package or labeling of
the Product; or (c) any Adverse Event that may involve the quality of the
Product, including lack of effect, infection or request for testing.


(j)    “Targets” mean the licensed practitioners who are identified by Client as
potential prescription writers and/or customers for the Product as provided by
Client to inVentiv.
II.    HIRE STATUS AND TRAINING; EXCLUSIVITY


(a)    inVentiv will recruit and hire the full-time inVentiv Sales
Representatives and assign the necessary the shared resources to Client’s
project. A complete description of the sourcing, screening and recruiting
services is attached hereto as Exhibit A-2. The Client shall notify inVentiv in
writing of the date on which inVentiv may commence such hiring, such date to be
selected in Client’s sole discretion (the “Hiring Start Date”) For clarity,
inVentiv shall not hire any member of the Project Team until the Hiring Start
Date.


inVentiv shall provide the inVentiv Sales Representatives with salary, benefits,
fleet automobiles (e.g. Chevrolet Malibu, Chevrolet Equinox (snow belt
territories) or similar model), iPads, laptop computers, sales force automation
software, printers and bonus as agreed by the Client and as set forth in Exhibit
C, Section II, Pass-Through Costs. inVentiv shall provide the NBD and OM with
salary, benefits, iPads, laptop computers, sales force automation software and
printers as needed to perform their respective duties under this Project
Agreement.



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
7

--------------------------------------------------------------------------------



(b)    Training - The training responsibilities of the Parties are as follows:


(i)     inVentiv shall be responsible for training members of the Project Team
concerning: selling skills, inVentiv human resource policies, procedures and
administration and other applicable inVentiv internal human resource and general
compliance policies and procedures, prior to the Deployment Date (or, in the
case of inVentiv Sales Representatives hired after the Deployment Date, prior to
their deployment).


(ii)    Client shall be responsible for training members of the Project Team
concerning all Product specific information including Product Quality Complaint
handling procedures, applicable specific Client health care compliance policies
and Client customer service policies and procedures, orientation to Client’s
business, compliance with Applicable Law, and Adverse Event reporting policies
and procedures, prior to the Deployment Date (or, in the case of inVentiv Sales
Representatives hired after the Deployment Date, prior to their deployment).


(iii)    The Parties agree to work together to mutually determine if, when, and
at what cost additional training shall be provided to members of the Project
Team, provided that, at Client’s request and expense, inVentiv will perform any
follow-up or refresher training on a schedule to be mutually agreed upon by the
Parties.


(vi)    inVentiv shall maintain during the Term and for a period of three (3)
years thereafter, records of any training it conducts under this Project
Agreement.


(c)    Exclusivity. The inVentiv Sales Representatives shall be solely and
exclusively used for the Detailing Services as set forth herein, and shall not,
during the Term, market, promote or sell any pharmaceutical product other than
the Product. In addition, during the Term, the National Business Director and
Operations Manager shall not participate in (including through the coordination
or supervision of other teams of sales representatives) the marketing, promotion
or selling of any product for an Identified Competitor. Upon any breach of this
Section II(c), Client may, in addition to any other rights or remedies to which
Client may be entitled in law or equity, terminate this Project Agreement by
providing thirty (30) days’ written notice of termination to inVentiv specifying
such breach, provided that the termination shall not become effective if
inVentiv cures such breach within such thirty-day period.


III.    PERFORMANCE


If Client believes in good faith that the performance of any inVentiv Sales
Representative is unsatisfactory or is not in compliance with the provisions of
this Agreement, Client shall notify inVentiv and inVentiv shall promptly address
the performance or conduct of such person in accordance with its internal human
resource policies. In the event that Client determines in good faith that an
inVentiv Sales Representative has violated any Applicable Law or policy, Client
shall notify inVentiv (in writing). inVentiv shall promptly address the issue
and take all reasonable and appropriate action (including but not limited to
termination of such employee) consistent with inVentiv’s internal human resource
policies and procedures, which in the case of

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
8

--------------------------------------------------------------------------------



any failure to meet the Minimum Detailing Standards or for any violation of
Applicable Law or policy, shall include at a minimum reassigning such inVentiv
Sales Representative so that such person no longer performs Detailing Services
or any other services for Client.
 
IV.    CALLS AND TARGETS


The inVentiv Sales Representatives shall provide information to the Target about
the Product when making Calls as directed by Client. Client is solely
responsible for the content, production and distribution (to the inVentiv Sales
representatives) of the Product Literature, and the inVentiv Sales
Representatives shall utilize only such Product Literature when making Calls.
Each inVentiv Sales Representative shall record information concerning each Call
and concerning the profile of each individual Target (or other physician called
upon) on whom the inVentiv Sales Representative calls. To the extent not
prohibited by any third-party agreement, and subject to the Parties’ obtaining
any necessary licenses or rights from third-parties, Client shall permit
inVentiv to access and use all Target, sales and Call-related data that supports
or is associated with the Services that are performed in accordance with this
Agreement (the “Data”). The Data shall be used by inVentiv for the purpose of
evaluating the performance of its Project Team members and, provided that
inVentiv de-identifies all Client and Product specific components of the Data,
for business development and analytics purposes, provided, however, that
inVentiv shall not use any such Data in connection with any such activities
associated with or directed at any third party without the prior written consent
of Client.


For the avoidance of doubt, all such Data, as well as any data stored on behalf
of the Client by inVentiv in accordance with this Project Agreement, shall, as
between the Parties, be owned solely and exclusively by Client.


To the extent permitted by applicable law, Client shall be permitted to coach
Sales Representatives on effective selling strategies for the Products, evaluate
and recommend actions to improve the Call Plan to conform to Minimum Detailing
Standards, participate in “ride alongs” with Sales Representatives when making
Calls, and train Sales Representatives about the Products and requisite medical
background information.
V.    REQUESTS FOR MEDICAL INFORMATION; REGULATORY REPORTING
(a) Requests for Medical Information.
(i)    Client shall have the exclusive right to respond to all questions or
requests for information made to inVentiv or its Sales Representatives by any
medical professionals or any other person or entity about the Product, if such
questions or requests (i) warrant a response beyond the understanding or
knowledge of the Sales Representative or (ii) are beyond the scope of the
Product labels and inserts or Product Literature (a “Medical Information
Request”).
(ii)    inVentiv shall promptly communicate to Client, or any third-party vendor
designated by Client to process such information, all Medical Information
Requests received by inVentiv or the inVentiv Sales Representatives. If Client
designates such a third-party vendor or

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
9

--------------------------------------------------------------------------------



changes such third-party vendor (which Client may do from time to time in its
sole discretion), it shall notify inVentiv in writing of the name and contact
information for such new vendor.
(b) Regulatory Reporting.
(i)    Client shall be solely responsible for making all reports, submissions
and responses to Agencies concerning the Product, including reporting Adverse
Events and Field Alerts, as required by Applicable Law. In addition, Client
shall be solely responsible for (A) taking all actions and conducting all
communication with all third parties with respect to all Product Quality
Complaints, including complaints related to tampering or contamination, and
(B) investigating all Product Quality Complaints, Adverse Events, and Field
Alerts with respect to the Product. inVentiv shall, at Client’s expense,
cooperate with all of Client’s reasonable requests and use its diligent efforts
to assist Client in connection with (x) preparing any and all such reports for
any relevant governmental or regulatory authority, (y) preparing and
disseminating all such communications to third parties, and (z) investigating
and responding to any Product Quality Complaint or Adverse Event.
(ii)    inVentiv shall provide notice to Client within two (2) business days
from the time it becomes aware of an Adverse Event associated with the use of
the Product (whether or not the reported effect is (A) described in the full
prescribing information or the published literature with respect to the Product
or (B) determined to be attributable to the Product) or any information in or
coming into its possession or control concerning such Adverse Event by providing
notice to Client or any third-party vendor designated by Client to process such
information. If Client designates such a third-party vendor or changes such
third-party vendor (which Client may do from time to time in its sole
discretion), it will notify inVentiv in writing of the name and contact
information for such new vendor.
(iii)    inVentiv shall provide notice to Client within two (2) business days of
the time it becomes aware of (A) any information that might necessitate the
filing by Client of a field alert report, as required under 21 C.F.R.
§ 314.81(b)(1) (a “Field Alert”), as such regulation may be amended from time to
time or (B) any Product Quality Complaint associated with use of the Product, in
each case ((A) or (B)), by providing notice to Client or any third-party vendor
designated by Client to process such information. If Client designates such a
third-party vendor or changes such third-party vendor (which Client may do from
time to time in its sole discretion), it will notify inVentiv in writing of the
name and contact information for such new vendor.
(iv)    inVentiv shall put in place procedures and protocols that shall be
actively monitored by inVentiv to ensure that all relevant information regarding
the matters referred to in this Section V that come to the attention of any
member of the Project Team is promptly conveyed to Client so that Client can
comply with applicable reporting requirements. As to any Adverse Event of which
the Project Team is made aware, inVentiv and the Project Team shall not make any
statement or give any opinion (written or verbal) to any person or entity that
could reasonably be construed as an admission of fault on Client’s part or a
promise that Client will compensate any person or entity with respect thereto.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
10

--------------------------------------------------------------------------------



VI.    THE PRODUCT(S)


(a)    The Product shall be promoted by inVentiv under trademarks owned by or
licensed to Client and are Products which Client has all lawful authority
necessary to market and sell the Products in all geographic areas where the
Products are to be promoted under this PA. This Agreement does not constitute a
grant to inVentiv of any property right or interest in the Products or the
trademarks owned by or licensed to Client. inVentiv recognizes the validity of
and the title of Client to all its owned or licensed trademarks, trade names and
trade dress in any country in connection with the Products, whether registered
or not. Client represents to inVentiv that to its knowledge, neither those
trademarks, trade names and trade dress nor the promotion of the Products by
inVentiv infringes on any intellectual property right of any other person or
entity.


(b)    Client shall have the sole right and responsibility of establishing or
modifying the terms and conditions of sale of Products. Client shall be
exclusively responsible for accepting and filling purchase orders, billing, and
returns with respect to the Product. If inVentiv or any inVentiv Sales
Representative receives an order or a request to order a Product, it shall,
within one (1) business days, forward such order or request to Client for
acceptance or rejection, which acceptance or rejection shall be at Client’s sole
discretion.


VII.    HIRING PROFILE


In selecting Sales Representatives, inVentiv shall use the preferred hiring
profile approved by Client as set forth below and shall provide the sourcing,
screening and recruiting services identified in Exhibit A-2. inVentiv shall use
diligent efforts to hire Sales Representatives in accordance with the preferred
hiring profile and to confirm the accuracy of information concerning background
and experience received from applicants for positions of Sales Representatives.
inVentiv shall not knowingly employ or otherwise retain, or permit to be
retained as a Sales Representative, a practicing physician or a person
affiliated on a professional level with or employed by any physician, physician
practice or other healthcare professional or provider or a person who is in a
position to unduly influence the purchase of the Products or whose employment or
retention for this purpose is otherwise prohibited by Applicable Law.


Qualifiers
Must have:
4 year college degree
Outside sales experience
Dedication to full time employment (no employment or income-producing activities
outside of inVentiv)
Clearance on all pre-employment screening
Ability to attend required training programs
Ability to participate in minimal overnight travel


Business Experience Preferences
Most preferable to least preferable:
[†] experience

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
11

--------------------------------------------------------------------------------



[†] experience
[†] experience
[†]
[†] experience


Professional Skills
Desired:
Professional image and conduct
Intelligence
Analytical/business oriented
Persuasive
Organized and high planning aptitude
Goal/objective oriented
High degree of personal motivation and drive
Honest
Oral & written communication skills.


VIII.    BACKGROUND CHECKS


inVentiv shall be responsible for performing drug testing and background checks
of all Sales Representatives. inVentiv represents and warrants that it will
complete or cause to be completed a thorough background check of all Sales
Representatives. This will include the following: criminal check, Social
Security check, drug screen, motor vehicle record check, education check, and
past employer check. inVentiv further represents and warrants that it will
perform or cause to be performed background checks to confirm that no Sales
Representative:


(a).    is an excluded person on the Office of Inspector General’s List of
Excluded Individuals/Entities and is not on the General Services Administration
Excluded Parties List (as of the date the background check is performed);


(b).    is, so far as it is aware, an unfit or an improper individual for the
performance of the Services;


(c).    is, so far as it is aware, engaged in any fraudulent or unlawful
activity, or other inappropriate conduct as measured by the other requirements
of this Agreement.


inVentiv further covenants to provide prompt written notice to Client in the
event it becomes aware that any Sales Representative falls within any of the
categories set forth in this Section VIII(a)-(c). inVentiv shall institute
prompt corrective or disciplinary action against any Sales Representative who
fails to meet the requirements set forth in this Exhibit A. inVentiv further
agrees to cooperate and comply with all investigations by or on behalf of Client
with respect to wrongdoing, or alleged or suspected wrongdoing, in respect of
any obligations of inVentiv or any Sales Representative under this Agreement.





† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
12

--------------------------------------------------------------------------------



IX.    REPRESENTATIONS AND UNDERTAKINGS


(a)    inVentiv represents, warrants and covenants that:


(i)    it, as well as the inVentiv Sales Representatives, shall perform the
implementation of Client’s detailing program in a professional manner consistent
with industry standards and with that level of care and skill ordinarily
exercised by other competent professional contract service organizations in
similar circumstances and in accordance with this PA, the MSA, and those
specifications and timelines which inVentiv and Client agree to (in writing) and
which are not otherwise set forth herein or in the MSA. inVentiv shall ensure
that its employees or agents complete the Services (including those in Exhibit
B) in a timely manner and in accordance with the terms of this PA;


    (ii)    the inVentiv Sales Representatives shall make only those statements
and claims regarding the Product, including as to safety and efficacy, that are
consistent with the labeling of the Product, the inserts for the Product, and
the Product Literature, and shall not add, delete or modify claims of efficacy
or safety of the Products, nor make any changes (including but not limited to,
underlining or otherwise highlighting any language or adding any notes thereto)
in the Product Literature. inVentiv shall, and shall permit the inVentiv Sales
Representatives to, use only the Product Literature provided by Client. inVentiv
and the inVentiv Sales Representatives shall not develop, create, or use any
other promotional material or literature or alter Product Literature provided by
Client. inVentiv shall immediately cease the use of any Product Literature when
instructed to do so (in writing) by Client. inVentiv shall use the Product
Literature only for the purposes of this Agreement;


(iii)    it shall not, and shall ensure that all Sales Representatives shall
not, directly or indirectly, pay, offer or authorize payment of anything of
value (either in the form of compensation, gift, contribution or otherwise) to
any person or entity in a position to order or purchase the Products contrary to
any law;


(iv)    it shall not, and shall ensure that all Sales Representatives shall not,
directly or indirectly, make any representations or warranties relating to the
Products that conflict, or are inconsistent with the Food and Drug
Administration approved labeling for the Products, and shall not make any untrue
or misleading statements or comments about the Products, Client, any employees
of Client, any competitors of Client, or other products;


(v)    it shall ensure that each Sales Representative shall promote, market and
sell the Products in accordance with Applicable Law; and


(vi)    it shall ensure that any Data used by or on behalf of inVentiv in
accordance with Section IV of this Exhibit A is properly de-identified before
such use and such use is otherwise in compliance with Applicable Law.


(b)    Client represents, warrants and covenants that:



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
13

--------------------------------------------------------------------------------



(i)    it recognizes that for inVentiv to comply with its obligations hereunder,
it shall need the good faith cooperation of Client to provide inVentiv with the
necessary materials and assistance required to enable inVentiv to perform the
Services;


(ii)     it will comply with Applicable Law in its marketing, promotion and sale
of the Products (leaving aside any acts or omissions of inVentiv or the inVentiv
Sales Representatives with respect thereto);


(iii)    it shall ensure that none of its employees add, delete or modify claims
of efficacy or safety of the Products, nor makes any changes (including but not
limited to, underlining or otherwise highlighting any language or adding any
notes thereto) in the Product Literature during the training on the Products or
during any communications with inVentiv employees, provided, however, that in no
event shall Client be prohibited from making changes to the Product Literature
that Client believes are necessary or appropriate and in compliance with
Applicable Law;


(iv)    it shall ensure that none of its employees working with the Project Team
or in connection with the Services, directly or indirectly instruct any inVentiv
employee to pay, offer or authorize payment of anything of substantial value
(either in the form of compensation, gift, contribution or otherwise) to any
person or entity in a position to order, recommend or purchase the Products
contrary to any law; and


(v)    neither it nor any of its employees directly or indirectly instruct any
inVentiv employee to make any representations or warranties relating to the
Products that conflict, or are inconsistent with Applicable Law or the Food and
Drug Administration approved labeling for the Products.


(vi)    Client shall:


A.    provide inVentiv Sales Representatives with all Product Literature.


B.    inform inVentiv promptly of any changes in the Product Literature or in
information concerning the Products which Client believes are necessary or
appropriate in order to be in compliance with all Applicable Law.


C.    as permitted under Applicable Law, respond appropriately and in a timely
manner to any inquiry concerning a Product communicated to inVentiv from any
licensed practitioner and communicated by inVentiv to Client.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
14

--------------------------------------------------------------------------------



EXHIBIT A-1


PROJECT TEAM MEMBER REQUEST FORM


This Request for Additional Project Team members is issued pursuant to the
Master Services Agreement between Ventiv Commercial Services, LLC (“inVentiv”)
and (“Client”) dated         and the Project Agreement issued thereunder dated
_____________.


PART 1
To be completed by Client
Attach any relevant, helpful information
NUMBER AND TYPE OF PROJECT TEAM PERSONNEL REQUESTED
 


TERRITORY LOCATION(S)


 
REQUESTED HIRE DATE


 
DEPLOYMENT DATE
 


AUTHORIZED CLIENT REPRESENTATIVE SUBMITTING REQUEST






Signature: ____________________________________
Name:
Title:
Date:
Phone:
Fax:


PART 2
To Be Completed by inVentiv




NEW PROJECT TEAM MEMBER DETAILS (the fees set forth below are per Project Team
member added):


Implementation Fee $_________
Added Fixed Monthly Fee: $_______
Target Start Date: __________


Request is Accepted, and Recruitment shall begin immediately upon Client
approval of New Representative Details:


____________________________________________
(sign and date)
inVentiv Contact Person:
Phone:






New Project Team member accepted and customer understands that recruiting will
begin immediately:






(sign and date)
Client Contact Person:
Phone:




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
15

--------------------------------------------------------------------------------



EXHIBIT A-2
SOURCING, SCREENING AND RECRUITING SERVICES


Service Type
To be done?
Description
Requisition – ATS Management
Yes
Managing the requisition process from initiation through approval and proper
storage and handling of open and closed requisitions.
ATS – Career Bridge Web Site
Yes
Establish an inVentiv firewalled Applicant Database and Link that connects and
brands all Client opportunities. All candidate data is then transferred and
owned by Client at end of project.
Manager Communication and Guidance – Custom Recruiting Kick Off Process.
Yes
Work directly with hiring manager from “kick off” through requisition closing
and handle all recruiting communications and process guidance including
candidate feedback.
Sourcing and Database Mining
Yes
Establish sourcing campaign based on requirements and position to include
academic, diversity, database mining, social networking, electronic recruiting
and direct recruiting campaigns. Includes inVentiv standard resources only and
any client required resources would be a pass through to CLIENT.
Employment Branding
No
Develop employment marketing pieces to include Employment Value Proposition and
basic job branding templates.
Manage Internal Client Candidates
No
Upon CLIENT identification and candidate approval, inVentiv will screen and
manage communications in alignment with CLIENT process to be considered for open
positions.
Establish Customized Screening & Assessment Process
Yes
Develop and train recruiting team to deliver a customized screening process
through phone screen and behavioral phone interviews. This will be developed in
conjunction with CLIENT.
Resume and Online Screening
Yes
Review all candidates per requisition that have applied or have been added to
the requisition. Ensure they meet the minimum established qualifications via
resume and online screening questions and move them to a “qualified” stage in
ATS requisition.
Initial – Functional Phone Screen
Yes
1st level “basic” screening of candidates via phone to ensure present
organization, availability and interest as well as review minimum qualifications
and assess communication.
In-Depth Behavioral Based Phone / Video Interview and Summary
Yes
In-depth interview with candidates including behavioral interview, skills
assessment, and other criteria as defined. This includes summary write up and
documentation in ATS. No Video
3rd Party Assessment Program
No
Manage the administration and coordination of issuing any online or related
assessment technology to potential candidates. This does not include technology
development and implementation. Cost of purchase of this program would be a pass
through.
Interview Coordination
Yes
Schedule candidate and manager in-person or phone interviews including meeting
rooms, travel and tracking of expenses. Onsite staff will be pass through.
Candidate Care Program
Yes
Manage candidate communications with those candidates deselected from the
process. This includes electronic notification from system as well as letters to
those who were engaged.
Reference Checks
Yes
Conduct reference checks on finalist candidates pre-offer.




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
16

--------------------------------------------------------------------------------



Data and Metrics Tracking
Yes
Develop and track all front end recruiting metrics as established with CLIENT.
Staffing Vendor Management
Yes
Establish, negotiate and manage staffing vendor program including selection,
oversight and contract development.
Candidate Data/File Collection and Transfer
Yes
InVentiv will work closely with CLIENT HR/RPO to provide required data and
information captured during the front end of recruiting process for input into
ATS. Including candidate application process, data points, hiring/interviewing
event files etc. To be provided to CLIENT through desired format but input by
CLIENT/RPO.
Referral Program Management
Yes
Develop tracking of referrals and screen, interview and process all referrals.
Program development and payout not included.
Offer Letter Generation
Yes
Develop and initiate offer letters upon CLIENT approval and track and file
executed files.
Pre Employment Management
Yes
Conduct, process and manage all pre-employment screening and track documents and
issues.
Candidate Satisfaction Survey
No
Initial or annual survey to determine feedback and quality of service being
offered to candidate




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
17

--------------------------------------------------------------------------------



EXHIBIT B
THE SALES OPERATIONS SERVICES


1.0
Executive Summary

This Exhibit B describes the work required for the initial implementation and
ongoing operation of the Sales Operations Services to support the Project Team,
which will initially include twenty (20) inVentiv Sales Representatives. Any
changes to the assumptions, deliverables, or scope of work described in this
document or any new work requests will follow Section 4.0, Change Control
Process, of this document.


2.0     Scope of Services


2.1 Generally


This Exhibit B defines the work related to the following service areas for the
initial implementation and ongoing operation of the Sales Operation Services
within the following areas:


•
Project Management

•
Customer Relationship Management (CRM)

•
Data Management

•
Analytics & Reporting

•
Targeting & Call Plan Administration

•
Incentive Compensation

•
Sales Administration (Fleet, Human Resources and Operations Management)

•
Travel and Expense Management

•
Field Support Services

•
Sales Training Services

•
Quality Management and Assurance

•
Compliance



2.2 Diligence


Without limiting any obligations of inVentiv as set forth herein, inVentiv shall
perform all activities assigned to it under the applicable Project Plan and
shall use commercially reasonable efforts to perform such activities in
accordance with any applicable time periods, milestones and deadlines set forth
in such Project Plan.


3.0    Scope of Work Definition


3.1 Project Management

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
18

--------------------------------------------------------------------------------





inVentiv has developed a project implementation methodology based upon industry
best practices into the most efficient process and method for conducting and
managing projects.


The inVentiv project team will approach this engagement with the following
perspectives in mind:


•
Provide a practical approach to project planning, execution and service delivery

•
Maintain discipline and structure without constraining the project efforts

•
Frame the project within the strategies of the clients business requirements



inVentiv will provide a fully integrated project management approach for the
implementation of the Sales Support Services and hereinafter referred to as the
“Project”. The Project will be managed by a dedicated project manager (“Project
Manager”) who will be responsible for the following:


•
Leadership of Project kick-off meeting to include review of scope, timelines,
and assumptions for each functional area, project team member introduction, and
status reporting formats and meetings.

•
Integration of all project activity, timelines, and deliverables across all
functional areas into a consolidated project plan (the “Project Plan”).

•
Leadership, facilitation, and documentation of all meetings including meeting
notes and action items.

•
Management of the Project Plan including task management, escalation of issues,
risk identification, and interdependencies through project documentation
including:

o
Issue tracker

o
Milestone tracker

o
Action item tracker

•
Project status meetings & Project status reporting including weekly status
report (WSR) dashboards to be provided to Client.

•
Project close-out & lessons learned session to include any information that can
be applied to the ongoing operational management of the client after the initial
deployment is complete.



The Project Manager will be assigned to Client during the implementation period,
including the preparation and delivery of the kick-off meeting through the
completion of the Project close-out and lessons learned. After the
implementation period is over and field users are deployed, the operational
support of the client will be provided by the shared Operations Manager with
support provided as needed by the Project Manager.



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
19

--------------------------------------------------------------------------------



3.2
Customer Relationship Management (“CRM”)



inVentiv will provide a fully functioning CRM application utilizing our
proprietary, pre-configured build, referred to as the inVentiv General
Development Org or “GDO”, of Veeva CRM software, an industry leader in providing
cloud-based CRM applications to the Life Sciences industry. The CRM Services
include those supported within the inVentiv Health GDO including:
•
Customer Management across Account Profiles (Individuals & Organizations)

•
Call Recording, Reporting, and loading of Call Plans

•
Closed-Loop Marketing (“CLM”); loading and presentation of digital media as part
of integrated call record

•
Sample management and recording of samples and physician signature capture as
part of integrated call record, including PDMA/CFR Part 11 Validation

•
Medical Inquiry Request Form (“MIRF”) including physician signature capture

•
Field Coaching configuration

•
Pre-established Reports & Dashboards based on industry best practices to enhance
field and field management performance (online only)

•
iPad/Online Platform options including Online/Home Office PC, Field Tablet PC,
and iPad to support mobility needs and improved customer interaction

The CRM implementation will be led using an Agile development approach including
the following deliverables:


Project Deliverable
Definition
Initial Requirements
Demonstration of GDO and discussion of client needs and business environment to
support the general usage and end-user experience; will include Accounts,
Functions, Call types, Products, Customer Maintenance, etc.
Alpha Review
First iteration of the Client configuration based on requirements gathered in
the initial requirements session. Detailed demonstration of the client
configuration for more in-depth review of client requirements.
BRD (Business Requirements Document)
After the Alpha review inVentiv Health will provide the client with a draft BRD
document which summarizes all end-user system requirements taken from both the
initial and alpha requirements sessions. The BRD will form a basis for the final
product configuration specifications, Risk Assessment, Testing, Training, and
Validation (if applicable).
Beta Review
The final phase of the client requirements will be a Beta review, which will
allow for any changes to the system requirements for final testing and
production readiness.
BRD Sign-Off
Any changes or additions to the requirements during the Beta review will be
incorporated into the final BRD and submitted to the client after the Beta
session for final approval and signature.


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
20

--------------------------------------------------------------------------------



The scope of the CRM delivery and associated timelines for the Project assumes
the following:


•
Necessary Client members are available for the initial, alpha, and beta review
meetings (each typically 3 hours), based on the weeks assumed in the project
timeline provided in Section 3.0, Implementation Timeline (alpha/beta can be
done via WebEx)

•
Sign-off of documentation within 5 days of delivery by necessary Client members

•
No customization of code outside of Veeva provided configuration capabilities

•
Use of standard MIRF functionality and data extracts to Medical Information

System, not to include any Adverse Events reporting or recording.
•
Linking to company or external web-based systems within Veeva Tab structure

•
Sample management functionality and data feeds for sample shipments, SLN
validation, and sample product information as determined by client requirements

•
Inclusion of sales data within standard Vinsights reporting functionality
(online only)

•
Field Coaching Report (“FCR”) originates from manager, not representative,
including data entry only, form will not be pre-populated with any data from any
source

•
Call History within Sales Force Automation (“SFA”) system not to exceed 15
months (5 Quarters) without purchasing additional data storage from
Salesforce.com

•
Ongoing support for CRM system including tier 2/technical support for escalated
calls from field support desk, and home office support needs.

•
Additional system enhancements requested post-deployment will be managed through
the Change Management process in Section 5.0.



3.3
Data Management

inVentiv will provide data loads and data integration services for all needed
data imports and exports. Data management services includes data flowing to and
from the Veeva CRM application including Client data sources, third parties
(i.e. sales data), or service partners. The data management team will work very
closely with the CRM and analytics & reporting tools to ensure that all customer
business rules and data requirements are properly understood and planned for in
the overall implementation plan. This Project assumes typical data loads and
ongoing data support as provided below:

A full description of all data files and interfaces will be provided in the Data
Requirements Document (“DRD”), which will be included as part of the Project
Plan with necessary approvals from Client project leads.
Data interfaces typically include the following:

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
21

--------------------------------------------------------------------------------





Initial data loads using agreed upon inVentiv/Client formats including:
•
Territory Hierarchy

•
Customer Universe, Alignments, and Targets/Call Plans

•
Product Information

•
Call History (if required)



Reoccurring data imports at set frequencies and in agreed upon formats for
ongoing Customer and Territory management including:
•
Prescriber/Account Sales Data

•
Prescriber Payer Data

•
Call Plan/Targets

•
Customer Universe Updates-Validation Responses

•
Sample Shipment Files

•
Promotional Items



Reoccurring data extracts provided at set frequencies to either home office or
third party vendors as needed for processing including:
•
Call/Activity data

•
Medical Inquiries

•
Sample Activity: Shipping Receipts/Lots, Sample Drops, Inventory, etc.

•
DME Spend data from Concur

•
Customer Universe Validation Requests



Standard Data Management services will be provided for the ongoing maintenance
of the systems and data including:
•
State license validation process to reduce field impact in sampling (Weekly)

•
PDRP flagging on accounts (Monthly)

•
Routine merging of addresses (Weekly) and accounts (Quarterly)

•
Setup of integration between our Veeva and Data Warehouse which allows roster,
territory hierarchy and product management to be seamless

•
Time off Territory and Holiday updates

•
Ongoing maintenance of Sales and Payer data in the Vinsights area of Veeva which
allows report display

•
Training database setup and management

•
Tier 2/Technical support for data issues routed from the Field Support Desk


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
22

--------------------------------------------------------------------------------



The scope of the Data Management delivery and associated timelines for the
project assumes the following:


Project Deliverable
Definition
Initial Requirements
Discussion of client needs regarding data loads, extracts, and imports and
finalization of project plan and scope based on SOW assumptions and Change
Management process
Third Party Agreements (TPA)
inVentiv Health will secure, in coordination with Client, any rights and
licenses that inVentiv needs from external vendors such as Sales Data companies
which require TPA for data services to be provided
DRD (Data Requirements Document)
inVentiv Health will provide the client with a DRD document which summarizes all
data loads, imports, and extracts, as well as any business rules, frequencies,
and formats associated with the data services to be provided as part of
implementation and ongoing data management services, the DRD draft will be
reviewed, modified as needed, and signed by the client to confirm project
deliverables
Test Files
The client or Third Parties will provide needed test files in specified formats
and agreed dates in the project plan based on the implementation schedule
Final Production Files
The client or Third Parties will provide final production files in specified
formats and agreed dates in the project plan based on the implementation
schedule



inVentiv shall maintain all data in the Veeva CRM system relating to the
Detailing Services for a minimum of fifteen (15) months, and at Client’s request
and expense, shall store such data for longer periods.


Promptly upon the expiration or termination of this Project Agreement, inVentiv
shall return, or cause to be returned, in a format reasonably acceptable to
inVentiv, any data stored in the Veeva CRM system.




3.4
Analytics & Reporting

The project assumes general field activity reporting will be provided in the
Veeva CRM Reporting environment utilizing inVentiv’s pre-configured reporting
tools to optimize field performance and implementation setup time. inVentiv will
configure the template reporting tools to include client specific fields and
terminology where applicable within Veeva and SalesForce.com guidelines.


After initial implementation, configuration and approval of alpha/beta reviews,
inVentiv will provide documents, in the form of Business Requirements
Documentation

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
23

--------------------------------------------------------------------------------



(“BRD”) and Reporting Requirements Document (“RRD”). These documents will be
signed by both Client and inVentiv to ensure coordination and agreement on the
overall requirements. Any additional dashboards will be assessed and scoped
based on Client needs following the specified Change Management process
implemented by inVentiv.


Veeva reporting can be implemented for the following:


•
Field Activity: All Levels (Territory /District/Region/Home Office), See Table
(Veeva Field Force Reporting Tools) for details including the following:

•
Call Activity

•
Call Plan Adherence

•
Sample Activity

•
CLM Utilization

•
Synchronization Monitoring

•
Manager Exceptions & Administration

•
Veeva Field Force Reporting Tools



The Veeva template field reporting package is designed to drive sales behavior
in the following ways:


•
Evaluation of prescriber sales for pre-call planning from Account Summary Report

•
Measure that the most valuable drivers of sales were detailed and sampled in
accordance with the recommended call plan - account/physician –

o
Average Calls per Day –reviews call activity against target or segmentation

o
Reach and Frequency can be found on Analytics Tab.

o
Call Plan information can be found on the Call Plan Tab

o
Call Plan Analysis Report can be found on the Analytics Tab

•
Measure the impact of detailing and sampling on Sales –

o
Effort vs. Results Report can be found on the Analytics Tab

•
Examine the landscape for the product to identify top sales accounts and
potential

o
Territory Sales Analysis—Reviews trends in client product and competitive
landscape; can be found on Analytics Tab

o
Territory Payer Analysis –Examines Payer information; can be found on Analytics
Tab

o
Territory Comparison Report—Compares sales performance at the territory level
for all territories within span of control; can be found on Analytics Tab



While there is a suite of reports included in the Veeva offering, the reporting
department is designed to create and publish ad hoc (one time) and custom
(scheduled) reporting. These reports are scoped for time and resources and the
fees are agreed to

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
24

--------------------------------------------------------------------------------



prior to any work being performed. Included in the Veeva offering are the
following time period reports prepared at Territory level and rolled in summary
to the district, regional and national level unless noted otherwise:


Table: Veeva Field Force Reporting Tools


Template Reports
Base Assumptions
Standard Frequency
Account Summary Report
• Monthly Prescriber based product level sales data (from wholesalers)
Monthly
Activity/Administrative Dashboard
A. Reviews key territory and/or district performance indicators with drill down
details for:
• Interactions
• Detailing
• Sampling
B. Review key territory and/or district administrative metrics with drill down
details
C. Any information collected within a check box or drop down list into the Veeva
systems can be aggregated into a dashboard element.
D. Text box information can be rolled into a report but not the dashboard.
E. Dashboards can have up to 20 measurement elements
F. All Dashboard elements are pictorials which aggregate data from an underlying
report
G. All pictorials are flexible but limited to two dimensions
H. Color selection is not an option
I. Filters can be applied to comparable data
J. Reports can be filtered by user level (Field, Management, Home Office)
K. Other Reportable Activity:
• System Utilization
Real Time as of last synchronization and refresh of widgets


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
25

--------------------------------------------------------------------------------



 
• Pending Interaction (Exception/incomplete information)
• Time off Territory
• Synchronization Reports
• Interaction by Date and Time
• Field Action Requests
L. Account Demographics
• Target/Non-Target
• Account Type (practitioner, pharmacy, staff, etc.)
• Specialty
• Segmentation
• Custom Profile Attributes
M. Closed Loop Marketing (CLM)
• Slide Utilization as % of Calls
• View Duration
• Ranking of Slides by View count and Average Duration
• Viewer Reaction (Positive, Neutral, Negative)


 
Reach and Frequency
• Adapted to specific activity measurements and goals within set up matrix
(calls, targets only, reach, frequency, sample distribution)
Real Time as of last synchronization and refresh
Average Calls Per Day Report
• Average Calls Per Day versus goal
Real Time as of last synchronization and refresh
Territory Sales Analysis Report


• Adapted to specific product/market definition
• Monthly Prescriber based product level sales data (from wholesalers); Up to 3
promoted products
Monthly
Territory Comparison Report (Mgmt. supplement)
• Adapted to specific product/market definition
• Monthly Prescriber based product level sales data (from wholesalers); Up to 3
promoted products
• Comparison of sales data amongst the assigned span of control


Monthly


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
26

--------------------------------------------------------------------------------



Territory Payer Analysis
• Monthly Payer based product level sales data (from wholesalers)
• Analysis of the prescriber payer
• Top Payers
• Comparison of payer market products
Monthly
Effort vs. Results aka Impact Report
• Adapted to specific product/market definition
• Up to 3 promoted products
• Monthly Prescriber based product level sales data (from wholesalers)
Monthly





3.5
Targeting & Call Plan Administration



inVentiv will provide Targeting and sales force alignment services for
optimization of key customers. These services will produce the following:


•
Optimize geographic coverage on the most valuable targets while balancing
territory workload

•
Target List generation based on business-specific workload parameters including
the incorporation of any segmentation, detailing and frequency provided

•
Identification of uncovered white space geography

Deliverables including:
•
MSA Overview

•
Alignment Summary including coverage of Top Targets

•
Uncovered Geography Summary

•
Mapping at Territory, District and National levels

•
Zip-Terr

•
Span Of Control

•
Target List

•
Updates/realignments to be provided every eighteen (18) months



The scope assumes the following:
•    Alignment will be created utilizing inVentiv’s preferred alignment software
•    Territory Workload parameters and project assumptions are agreed upon
before work starts
•    All Third Party Agreements are signed off on before work starts
•    Third Party Data purchased by inVentiv will be passed through to Client
•
Client will supply physician level universe which will include Best Address and
any


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
27

--------------------------------------------------------------------------------



workload specific data points (Rx, Deciles, etc.)


Items not included in these assumptions:
•
On-going realignments in addition to the 18-month realignment set forth above

•
Managements sessions for alignment tweaks

•
Additional mapping and data analysis




3.6    Incentive Compensation


inVentiv will facilitate incentive compensation requirement /assessment meetings
with the Client to establish plan parameters, data availability, budget, assess
plan goals and bonus culture of Client. Additionally inVentiv will create a
formal IC plan (“IC Plan”), subject to approval by Client in its sole
discretion. Upon approval of the IC Plan by Client, such IC Plan will be
distributed to the field force for signature and electronic validation of plan
acceptance. The plan documentation will outline the plan payment components as
well as terms and conditions for participation in the plan. IC results data will
be calculated based on monthly data provided by Client. inVentiv will develop
scorecards to document the field performance to the approved plan. Typically,
field forces are paid bonus on a quarterly cycle which commences post the
receipt of sales data for the final month of the quarter. Client will be
provided with territory level results which aggregate to the national level.
This allows for budget analysis, accrual processing and approval of results
findings or adjustments to plan in the event of major windfalls or shortfalls
outside the field control. Post concurrence of the performance results, inVentiv
will process IC payouts through the inVentiv payroll system.

    inVentiv will develop and administer the incentive compensation (“IC”) plan
through the following phases:

    Plan Design:
•
Plan Design & Documentation:

•
Plan Modeling & Design Factors

•
Final Plan Documentation




    Implementation & Programming:
•
SQL Programming to implement IC Plan (Product Allocations, Goals, Sales Data
processing, etc.)

•
Report Programming & Scorecard Design

•
Setup of User interface

•
Programming QC & Testing


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
28

--------------------------------------------------------------------------------



•
Validation & QC of IC programming & scorecard design (independent of Programming
QC)

•
Acknowledgement Portal Setup



Ongoing Management & Maintenance:
•
Maintenance of IC Acknowledgement database

•
Sales data processing

•
Processing, QC & Distribution of IC Scorecards (Reps & Managers)

•
Eligibility Processing



Deliverables and timelines are provided in the tables following:


Design Phase
Category
Description
Duration/Timeline
IC Plan Meeting (s)
Initial Meeting to discuss:
• Corporate Philosophy
• Sales Goals/Objectives
• Sales/Marketing Strategy
• Business Rules
• Data Inputs
• Eligibility Requirements
1 day – initial meeting; subsequent follow-up meetings may be held to discuss
pending topics or matters requiring further discussion from initial meeting.
Maximum timeline 3 weeks
IC Modeling
Based on inputs derived from initial IC meeting(s), inVentiv will create/provide
IC deck illustrating:
• Recommended IC plan(s)
• Payout Scenarios/Distribution
• 1 week to provide recommendation
• 1 week for feedback/follow-up
• Additional time may be needed if data is required for modeling
Field Communication
IC Plan communication includes:
• PowerPoint deck (Management Team & Sales force)
• Word/PDF document (for plan participants/acknowledgement)
3 weeks (maximum) once IC plan has been finalized.







Implementation Phase:

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
29

--------------------------------------------------------------------------------



Category
Description
Duration/Timeline
IC Plan Programming
• Data Process Setup
• SQL Programming
• User Interface Setup
• Report/Scorecard Programming
• KPI/MBO Programming (if applicable)
• Acknowledgement Portal Setup
• Programming QC & Testing
• Validation & QC of IC programming (independent of Programming QC)
• Minor changes (cosmetic, etc.)
Maximum of 3 weeks after receipt of initial sales data file



Maintenance/Management Phase:
Category
Description
Duration/Timeline
Plan Administration
IC Plan Processing
• Report Generation
o Payout Grid/Summary
o Scorecard
o Management Summary
• IC QC
• Report Distribution
• Roster Management
• Eligibility; LOA; PIP
• Acknowledgment Portal Maintenance 



2 weeks after receipt of monthly sales data file





3.7
Sales Administration

3.7.1 Fleet Management Services


inVentiv will provide Fleet services for the Client project. The Fleet
activities will be managed by a Fleet Analyst who will be responsible for the
following:
•
Tracking of and confirmation of background check for all employees in Fleet
vehicles

•
Management of vendor involvement for accidents, fuel cards, and insurance

•
Coordination of delivery of bridge rentals or Fleet vehicles dependent upon
background check completion, timeline of deployment and vehicle availability

•
Recommendations for snow belt vehicles as applicable for project

•
Flexibility of ordering new vehicles or transfer of existing surplus vehicles
dependent upon team size, availability and Client budget

•
Timely pick-up of vehicles through third-party vendor for terminations and LOAs
as appropriate




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
30

--------------------------------------------------------------------------------



The associated timelines for the project assumes the following:
•
Timely notification of territory and district locations for vehicle placement

•
8-week standard timeline for ordering of new vehicles

•
Vehicles delivered upon first day of field deployment



3.7.2 Human Resources Management Services (Admin Support)


inVentiv will provide HR services for the project to support the recruiting and
ongoing field management requirements. The HR activities will be managed by an
HR Manager who will be responsible for the following:


•
Creation and distribution of offer letters, new hire checklist and return FedEx
envelope to New Hire via FedEx

•
Distribution of emails from Sterling InfoSystems to complete required data for
background screening and drug screen

•
Distribution of info regarding the New Hire Green Site to acknowledge reference
documents, print new hire forms and send to HR

•
Receipt and tracking of signed offer letter and new hire forms

•
Tracking of background and drug screening results from Sterling (follow-up may
be required)

•
Conduct new hire orientation Webex on first day of employment or live at
training

•
Notification to Client of background issues

•
Works with NBD/Project Lead for instances of PIP letters, investigations of
compliance and other issues

•
Coordination with Leave Administration on all state and federal leaves of
absences

•
Delivery of termination notices, participation in personnel calls regarding
downsizing and conversions



The timelines for the project assumes the following:
•
Timely completion of Sterling background link from new hires

•
Information regarding vacation, bonus, expectations are available for inclusion
in the offer letters



3.7.3 Field Operations Management

    The Operations Manager will be assigned and work with the Project Manager
during the implementation period. Post-deployment, the Operations Manager will
assume the day-to-day management of the project and will be responsible for the
following:


•
Management of inVentiv proprietary back-end system to interact with HR
PeopleSoft for employee information and roster management


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
31

--------------------------------------------------------------------------------



•
Population of territory information in back-end system, and coordination of rep
to territory connections

•
Work with third-party vendor for sourcing of meeting and training locations, if
applicable. Provide support and coordination of travel and meeting planning
services, either with Client vendor or as a stand-alone offering. On-site
meeting support available as needed

•
Timely notification of new hires, terminations, LOAs and address changes through
launch and post-deployment to Client, vendors and internal team

•
Responsible for monitoring project parameters and managing payout of incentive
compensation within project guidelines

•
Coordination of inVentiv operational department expectations, services and
communications to field post-deployment

•
Review of monthly invoicing and budgets for adherence to project P&L



The associated timelines for the project assumes the following:
•
Timely receipt of territory names and numbers for inclusion in back-end system

•
On-going notification of new hire information

•
Participation in appropriate Client calls regarding launch meeting needs and
training logistics

•
Live training conducted at client facility or other location

•
Coordination with Project Manager throughout implementation for transition
timing of daily operational tasks



3.8
Travel & Expense Management (Concur Solution)

inVentiv leverages the industry standard T&E system, Concur, for capturing of
all expense management for reimbursement for and HCP data capture for inVentiv
Employees for the Project. The Expense Management Solution will assume the
following:


•
Completion of Project Parameters and Expense Types worksheets for project set-up
based on client spend limits and business rules (Business Rules to be Approved
by client as part of project setup).

•
Information on areas such as Amex cards, mileage rates, report approvers, etc.
are communicated and decided on at onset of implementation based on Client
business rules

•    Standard Concur expense fields and set-up are used for project
•
DME (Direct Marketing Expense) Data Extract for client tracking and reporting
for Federal Sunshine and State requirements (per client requirements as
documented in the Data Requirements Document)


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
32

--------------------------------------------------------------------------------



•    Full-cycle testing of the DME File Delivery Process
•
Coordination of Learning Management System (LMS) project set-up and
communication of system access and viewing of Concur module to new hires/end
users

•    Inclusion of Expense Management in Technology Training sessions
(Manager/Rep)
•    Tracking of completed Concur module review in LMS per user
inVentiv will work closely with client in the Data Requirements process to
confirm the file format, data elements, and file delivery process and frequency
to meet Client specifications for Transparency Reporting and Client System
Integration.


3.9 Field Support Services (Help Desk & Asset Management)


Help Desk:


The inVentiv Field Service Desk supports inVentiv Systems and Operational
processes, to ensure field user readiness and performance.
•
Field Support Service Desk hours are Monday through Friday, 8am-10pm, Eastern
Time

•
Standard inVentiv metrics and KPIs for call and ticket resolution

•
Field Support can be reached via telephone or via email

•
Knowledge Base will be supplied for Service desk based on client business rules
and system configuration

•
Standard Monthly reporting will be provided along with Post-Rollout daily
monitoring reporting for 2 weeks following each field deployment



Asset Management:


inVentiv will provide full asset management services ranging from hardware
procurement to configuration and deployment and includes tracking IT assets
throughout the life of the project. inVentiv maintains a suite of standard
Windows images and custom images available as needed. Client hardware is asset
tagged, scanned and secured in a locked area with restricted access for
designated IT personnel.
Our standard hardware platform includes:


•
Field Laptop with carrying case

•
Apple iPad with folio cover and stylus

•
Printer






† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
33

--------------------------------------------------------------------------------



Users are given inVentiv-hosted email boxes with the option to configure with
client-like domains/addresses to give the look and feel of a Client employee.


inVentiv shall use commercially reasonable efforts to ship Repairs/replacements
of broken, stolen or lost hardware one business day after receiving notification
of such breakage, theft or loss.


Passcode-protected iPads are deployed using our Mobile Device Management
software with remote-wipe capabilities for added security. App packaging and
deployment capabilities are available. For clients opting for iPads with data
plans, we can activate with one of the major carriers prior to shipment and then
maintain that data plan throughout the life of the contract.


3.10    Sales Training Services


inVentiv will provide training services for the inVentiv Sales Representatives
including the development of a comprehensive training program and certification
of all inVentiv field employees for the client project across the following
areas and sources:
o
Scientific Materials and Product Training (client provided content)

o
RX Advantage Selling Skills (inVentiv provided content)

o
Compliance Training (inVentiv provided content)

o
Sales Management Training (inVentiv provided content)

o
Technology & Operational Training (inVentiv Health provided content)



inVentiv will leverage an internal Learning Management System (LMS) to
consolidate all training curriculum and training records and allow tracking and
reporting of certification internally and to client.


3.11     Quality Management and Assurance


Quality Management System (QMS):


All Client implementations are managed via an approved set of Standard Operating
Procedures (SOPs) which are part of inVentiv Health’s Quality Management System
(QMS) under the Director of Quality Assurance. Key processes such as Change
Control, CRM Implementations of Third Party Applications and Training are
required training for Sales Operations personnel. Other SOPs such as Security
and Access Control, System Development Life Cycle, Asset Provisioning and CRM
End-User Training are additional required training for implementation teams
delivered and tracked within inVentiv’s Learning Management System.


System Validation:



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
34

--------------------------------------------------------------------------------



Formal System Validation is conducted by professional validation resources
following inVentiv Health’s System Validation SOP. The work is driven by the
approved Business Requirements Document (BRD), and includes a Validation Plan,
Operational Qualification, Performance Qualification, Test Evidence (typically
screen shots), Deviation Reports, Traceability Matrix and a Validation Summary
Report.

3.12    Compliance Services


Pre-Launch Activities:
•
Initial interaction and fact finding with clients

•
Development and consultation in regards to the implementation of client specific
business rules

•
Creation of all training materials, (home study on Learning Management System)
and live training modules

•
Work with and post specific policies required by the client, help develop SOP’s
if required



Launch Activities:
•
Loading and testing of all on-line training to be conducted during home study,
as well as assessments to test knowledge and competency. All tracking and
reporting of results from the training.

•
Live training to be conducted at launch meetings, POA’s at client site’s or
in-house



Ongoing Activities:
•
Training for all new hires/backfill for replacement personnel or expansions at
client site’s or in-house

•
Continual monitoring and updating if guidelines, laws, state requirements, or
client business rules change during the course of the year

•
Corporate Integrity Agreement (CIA) obligations, additional training
requirements, debarment of personnel, and annual certification of personnel and
reporting to the client

•
Updates and assistance in supplying the necessary oversight and training at POA
meetings during the year

•
Compliance/Representative ride-along program to monitor the field personnel in
regards to their compliance requirements as agreed to by the client (Optional)



Enforcement and Monitoring:
•
inVentiv adheres to an “Open Door Policy” and encourages employees to discuss
issues and or concerns of misconduct with their manager or other senior
personnel, Human



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
35

--------------------------------------------------------------------------------



Resources, or a member of the Compliance team
•
inVentiv also encourages and supports an 24 hour anonymous hotline 7 days a week
if the person making the report requires or wishes to remain anonymous

•
inVentiv has an Investigation Policy in place so as to insure continuity in
enforcement, and transparency with our personnel and clients so proper
adjudication is achieved



4.0 Change Control Process


Throughout the development of a business solution, additional knowledge is
gained and situations and underlying assumptions change. A key component of the
project management process is to identify the changes and make informed
decisions, especially with regard to functionality, schedule and cost.
    
The change control process enables inVentiv and its customer to maintain a
shared vision for the project. The objectives of change control are to:


•
Assess the impact of scope changes on project schedules, resources and pricing

•
Provide a formal vehicle for approval to proceed with any changes to this
Statement of Work

•
Provide a project audit record of all material changes to the original Statement
of Work


If requirements arise that are outside the scope of this proposal, a Change of
Scope document will be submitted for client approval following the below
process:


1.
Client requests additional requirements for new functionality or deliverables
outside the scope of work identified.

2.
inVentiv reviews change, meets with client and internal team members to
understand and scope client expectations regarding business need, timelines, and
other deliverable expectations.

3.
inVentiv provides Change of Scope document which outlines work effort, timeline
and pricing impacts of the change. Pricing will be determined based on standard
rates provided below.

4.
Client accepts proposal and signs Change of Scope document which authorizes work
to begin on the change request.



Standard Pricing Table:

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
36

--------------------------------------------------------------------------------



Role
Price/HR
Software Development
[†]
Data Management
[†]
Alignment/Call Planning
[†]
Incentive Comp Modeling/Design
[†]
Testing
[†]
Project Management
[†]
Analytics & Reporting
[†]
IC Administration
[†]
Training (Content/Delivery)
[†]
Hardware/Help Desk
[†]






† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
37

--------------------------------------------------------------------------------



EXHIBIT C
COMPENSATION - FIXED FEES, VARIABLE FEES AND PASS-THROUGH COSTS


I.    FIXED FEES
(a)    Implementation Fee
Client shall pay inVentiv $307,922 for implementation fee associated with
performance of the Services.


(b)    Fixed Monthly Fee
Commencing on the date of hire of the first Project Team member Client shall pay
inVentiv a Fixed Monthly Fee as follows:




Period
Fixed Monthly Fee
Year One
[†]
Year Two
[†]



For clarity, the Implementation Fee and Fixed Monthly Fee shall be the total
compensation paid by Client to inVentiv for performing the Services. Unless
expressly set forth herein, including in Section II of this Exhibit C, inVentiv
shall be responsible for any costs associated with performing the Services.


(c)    Salary Reconciliation


The parties agree that the Fixed Monthly Fees set forth in Section I (b), above,
are based on the annual salary per inVentiv Sales Representative of $[†] in Year
One and $[†] in Year Two (the “Annual Salary”). When calculated on a quarterly
basis such salary shall be $[†] in Year One and $[†] for Year Two (the
“Quarterly Salary”). inVentiv will reconcile such salaries (excluding incentive
compensation) on a calendar quarter basis as follows: for each inVentiv Sales
Representative, the applicable Quarterly Salary shall be multiplied by the ratio
of (A) the aggregate actual days worked (as determined in accordance with
inVentiv human resources policies then in effect) by such inVentiv Sales
Representative in such calendar quarter to (B) the total working days in such
calendar quarter (as determined in accordance with inVentiv human resources
policies then in effect) (each a “Calculated Quarterly Salary”). The Parties
agree that the Quarterly Salary does not include bonuses for the inVentiv Sales
Representatives (or the applicable employer portion of taxes) for such calendar
quarter. If such reconciliation shows that the inVentiv’s Calculated Quarterly
Salary is below the Quarterly Salary for such Sales Representative, then
inVentiv shall issue a credit (or, in the case of the final quarter of the Term,

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
38

--------------------------------------------------------------------------------



a payment) for the entire amount of such difference to Client within thirty (30)
days of the close of such calendar quarter. If such reconciliation shows that
inVentiv’s Calculated Quarterly Salary is above the Quarterly Salary for such
Sales Representative, then inVentiv shall bill the difference to Client. For
clarity, any credits arising from a vacancy (whether such vacancy occurs before
or after the Deployment Date) or for any Block Conversion will be calculated in
accordance with Section I(d) below.


(d)    Vacancy Credit; Block Conversion Credit


inVentiv agrees to fill vacant territories as requested by Client.  inVentiv
will continue to invoice Client the amounts set forth above as Fixed Monthly Fee
during any such vacancy period.  inVentiv will provide a monthly credit to
Client, prorated for the number of business days per month that a territory is
vacant, for each vacant territory that is vacant for a period of time that
exceeds one (1) month, until such territory is filled, as set forth in the table
below.


In addition, if Client exercises its rights to a Block Conversion in accordance
with Section 5(b) of the Project Agreement, inVentiv will provide a monthly
credit to Client for such Sales Representative(s) for the remainder of the Term,
prorated for the month in which such Conversion takes place for the number of
business days per month that such position has been Converted, as set forth in
the table below.
 
Year One
Year Two
Monthly Vacancy or Block Conversion Credit
[†]
[†]


II.    PASS-THROUGH COSTS
In addition to the Fixed Fees and subject to the terms and conditions of the MSA
and PA, including the remainder of this Section II, certain expenses will be
charged to Client on a pass-through basis. These expenses will be billed to
Client at actual cost. The categories of permissible pass-through costs are as
follows:


-
Bonuses for the inVentiv Sales Representatives (plus applicable employer portion
of taxes)

-     Project Team member travel expenses (e.g. transportation, lodging, meals,
etc.)
-     Costs for all meetings, including but not limited to POA Meetings
-     Marketing and entertainment costs
-     Sales TRx data and any third party data acquisition expenses
−    Interview expenses
−    Travel expenses for inVentiv recruiters
−    Licensing and credentialing expenses
−    Other expenses which have been approved by Client.




All meetings for which inVentiv may seek reimbursement shall be held only at
Client’s

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
39

--------------------------------------------------------------------------------



request, and all marketing costs are to be agreed-upon by the Parties. Any
travel and entertainment expenses shall be subject to inVentiv’s travel and
entertainment policies and procedures. Without the prior written approval of
Client, Client shall not be responsible for reimbursement for any travel or
entertainment expenses in excess of or in violation of any applicable inVentiv
travel and entertainment policies and procedures reviewed and approved by
Client.


III.    INVOICES; BILLING TERMS


The Implementation Fee shall be paid in full on or before June 30, 2014. Up to
but not exceeding one (1) month of Fixed Monthly Fee shall be invoiced to Client
by inVentiv upon the Deployment Date, provided, however, that inVentiv shall,
unless such amount has been credited to Client against subsequent Fixed Monthly
Fees owed to Client, repay to Client any such amount paid to inVentiv by Client
upon the termination or expiration of this Agreement. Commencing in the month of
the Deployment Date, Client will be billed monthly on the first day of the month
the amount stated above as the Fixed Monthly Fee. For purposes of clarity, the
intent is that inVentiv should receive payment of the Fixed Monthly Fee on the
first day of the month for which the payment applies (e.g., payment received
June 1 for June activities), and in no event shall Client be charged a Fixed
Monthly Fee more than once for a given month. Pass-through Costs will be billed
to Client at actual cost as incurred by inVentiv.
Except as set forth in the preceding paragraph, payments are due within thirty
(30) days of Client’s receipt of each applicable invoice from inVentiv. If an
invoice is not paid within thirty (30) days of Client’s receipt, inVentiv
reserves the right to impose a finance charge of the lesser of 1.0% (calculated
on a monthly basis) or the maximum amount permitted by law of all amounts due.


IV.    RECORDS AND AUDITS


During the Term and for a period of three (3) years thereafter, inVentiv shall
keep and maintain complete and accurate records regarding matters relevant to
payment of fees or other compensation under this Project Agreement (including
records of the number of days worked by inVentiv Sales Representatives,
pass-through costs, bonus compensation or incentive compensation). Upon Client’s
request and at Client’s expense, inVentiv shall permit an independent certified
public accounting firm selected by Client and reasonably acceptable to inVentiv
to have access during normal business hours to inVentiv’s records as necessary
to determine the correctness and completeness of such records and the amounts
paid in accordance with such records. Such audit shall not take place more than
twice a year. If such audit concludes that additional payments were owed or that
excess payments were made during such period, the owing Party shall pay the
additional payments or the receiving Party shall reimburse such excess payments,
within sixty (60) days after the date on which such accounting firm’s written
report is delivered to the Parties. Each Party shall cooperate with such
accounting firm’s investigation, and the results of any investigation under this
Section IV shall be made available to both Parties and be deemed the
confidential information of both Parties, with both Parties the Disclosing Party
and Receiving Party with respect thereto. Notwithstanding the foregoing, if any

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
40

--------------------------------------------------------------------------------



such audit discloses a variance to the detriment of Client of more than [†]
percent ([†]%) from the amount of the original payment calculation, inVentiv
shall bear the reasonable and documented cost of such audit.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
41